DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/21 has been entered.
 
Response to Arguments
Applicant’s arguments, see Pg. 4, filed 2/24/21, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art US 2011/0155934 (Guler) which teaches details of the construction of a control panel having an infrared sensor located behind an opening in the forward-facing face of the control panel and US 2006/0065510 (Kiko) which explicitly teaches the formation of a translucent or transparent bezel for permitting backlighting to pass through. 

the sensor of Crist is not on a forward-facing face, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	In this case the control panel of Crist projects ‘forward’ from the side of a toilet tank and the sensor is located on the ‘forward-facing face’ of the control panel. Furthermore the control panel of Miller, onto which the sensor is being taught/incorporated, is forward-facing with all of its controls and indicators on the forward-facing face. As such the resulting combination would result in the sensor being located on/behind the forward-facing face and directed in the forward direction. 
	In response to Applicant’s argument that Marty teaches an escutcheon and not a bezel, it is noted that Applicant’s ‘bezel’ and Marty’s ‘escutcheon’ are identical structures. 

    PNG
    media_image1.png
    573
    615
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    482
    589
    media_image2.png
    Greyscale



Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 requires “a control panel having a forward-facing face and an opening in said forward-facing face, a sensor in or behind said opening of said forward-facing orientation”. 
A ‘forward-facing orientation’ is not typically a structure and there has not been a ‘forward-facing orientation’ structure defined with an opening in it. As such it is unclear how a sensor would be in or behind an opening of an orientation. 
For the purpose of examination the claim is being interpreted to require “a sensor in or behind said opening of said forward-facing face”.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the forward facing face having an opening and the structures/devices used to provide ‘backlighting’ of the bezel must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “26” has been used to designate both the sidewalls and the cavity of the rear housing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 28.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,230,531 (Miller) in view of US 2017/0183853 (Crist), US 2011/0155934 (Guler) and US 2006/0065510 (Kiko).
	Regarding claims 1 and 13-14, Miller discloses a method of providing a function for flushing a mobile toilet comprising:
	providing the mobile toilet (12);
	providing a control panel (10), the control panel having a forward-facing face (19) upon which the controls and indicators are all located, at least two tactile feedback (the buttons are “manually depressed” and as such provide tactile feedback; C4 L10-11) buttons on said forward-facing face (16/18), the control panel in communication with the toilet which is remote from or connected to said mobile toilet (C3 L40-43);
	flushing the toilet based on a user input (Fig. 5B);
	adding water to the mobile toilet (16) via the control panel; and
	providing backlighting to the control panel which is activated upon the activation of any of the controls/inputs (C6 L46-57). 
	Miller, however, does not disclose the use of a sensor to detect a preselected hand movement in which the preselected hand movement is a specific movement that relates to a specific function. Miller also does not explicitly disclose details on the construction of the control panel such as if it includes a backlit bezel or if any of the buttons/controls pass through or are behind openings in the forward-facing face.
	Crist teaches a method for controlling a toilet comprising control panel with a sensor (310-313) which monitors for a preselected hand movement associated with a specific function (Para. 0074, 0076). The sensor transmitting and receiving infrared light (Para. 0073).

	Regarding controlling backlighting by the sensor it is noted that Miller discloses control of the backlighting by the user inputs (C6 L46-57) and as such the integration of a sensor would result in the sensor controlling the backlighting as well. 
	It is noted that the control panel of Miller is forward-facing with all of its controls and indicators on its forward face. As such the incorporation of a sensor such as that taught by Crist onto the control panel of Miller would result in a forward-facing sensor as claimed.
	Regarding the integration of the sensor into the face of the control panel (in or behind a hole in the forward-facing face), Crist and Miller do not provide explicit details on the construction of their control panels.
	Guler teaches a method of providing a control panel for flushing a toilet comprising providing a forward-facing face (12) with an optical window (16) covering/filling an opening formed in the forward-facing face with an infrared sensor (520/524) located behind the opening (Fig. 7A – an opening is formed in the face to permit function of sensor 520/524 and covered with an optical window to protect the sensor). The control panel further comprising a spring biased (tactile feedback) button (14).
	It would have been obvious to one of ordinary skill in the art to place the sensor in or behind an opening in the face, as taught by Guler, as the sensor would require such an opening to properly transmit and receive signals/light for detecting a user/motion. 

	It would have been obvious to one of ordinary skill in the art to surround the forward-facing face with a transparent or semi-transparent bezel, as taught by Kiko, to provide a more aesthetically pleasing control panel.

	Regarding claims 5-6, Miller provides at least one flush function actuator requiring touch comprising a flush button (18). 
	Regarding claim 7, Miller provides an add water button (16).
	Regarding claim 10, Miller provides a waste tank level indicators (20) on the control panel. 
	Regarding claim 11, Miller provides communication between a waste tank and the control panel (C5 L41-52).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Crist, Guler and Kiko as applied to claim 1 above, and further in view of US 2011/0129355 (Hofseth).
	Regarding claims 2-4, Miller states that the mobile toilet utilizes a macerating unit (4) which “may macerate the waste and may pump the waste” (C3 L21-23) and that the control panel includes a display (22) which provides a first indicator that the system is functioning properly (light/display off) and a second indicator when there is a fault/error in the system (light/display on). Such errors/faults can include the tank being too full or a problem with the 
	Hofseth teaches a toilet system comprising a toilet (3) which is serviced by a combination vacuum generator and macerator (1). The vacuum system is monitored for functionality and if an error is detected than an alarm is activated (Para. 0019)
	It would have been obvious to one of ordinary skill in the art to provide a vacuum system for use with the toilet, as taught by Hofseth, to reduce the amount of water required when using the toilet and to more efficiently transport/transfer waste to a remote holding tank.
	It would have been obvious to monitor the functionality of the vacuum system, as evidenced by Hofseth, through the use of the first and second indicator system already included in Miller and used to monitor other systems/components to notify the user when the system is not fully/safely operable or requires maintenance.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0017367 (Reeder) is an integrated bathroom system comprising a control panel (1724’) with tactile feedback buttons (Para. 0250).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577.  The examiner can normally be reached on Mon.-Fri. 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754